Exhibit First Guaranty Announces First Quarter Earnings for 2008 For Immediate Release May 5, Hammond, LouisianaFirst Guaranty Bancshares, Inc., a $789.9 million bank holding company, announced first quarter earnings for 2008. Consolidated net income for first quarter 2008 totaled $2.3 million, a decrease of $0.2 million or 6.53% when compared to net income of $2.5 million for 2007. As of March 31, 2008, return on average assets (ROAA) and return on average equity (ROAE) were 1.18% and 13.74% respectively, compared to 1.40% and 16.58% as of March 31, For the quarter ending March 31, 2008, First Guaranty Bancshares, Inc. had consolidated net income of $2.3 million, a $163,000 decrease from the $2.5 million of net income reported for the first quarter of 2007. The earnings for the quarter decreased in spite of an improvement in net interest income due to costs related to strengthening and enhancing the internal audit and control process, costs associated with education and training of existing and new personnel, and the addition of staff to position ourselves to take advantage of opportunities in our respective markets. Mr.
